DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the preliminary amendment filed on 07/26/2022.  
Claim(s) 1, 5-6, 10, 12-15, 17-25 is/are pending in the application.
Independent claim(s) 1, 14, 17 was/were amended.
Dependent claim(s) 5-6, 12-13 was/were amended.
Claim(s) 18-25 was/were added.
Claim(s) 2-4, 7-9, 11, 16 was/were canceled.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 5, 10, 14-15, 17 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, 14-15, 17 of copending Application No. 17/315646 (hereinafter ‘646) in view of Kotani (US 2011/0102596 A1). 
This is a provisional nonstatutory double patenting rejection.

In regards to claim(s) 1, 14, 17, the tables below map correspondence between the limitations of the independent claims of the instant application and limitations of independent claims 1, 14, 17 of ‘646.

Claim 1 of Instant Application
Claim 1 of ‘646
An information processing system comprising:
An information processing system comprising:
one or more memories storing instructions;
one or more memories storing instructions;
one or more processors executing the instructions to:
one or more processors executing the instructions to:
receive an input for specifying an image format from a plurality of image formats;

obtain viewpoint information for specifying a position of a virtual viewpoint and a view direction from the virtual viewpoint;
obtain viewpoint information for specifying a position of a virtual viewpoint and a view direction from the virtual viewpoint;
obtain a plurality of images based on image capturing by a plurality of imaging devices; and
obtain a plurality of images based on image capturing by a plurality of imaging devices;
generate a virtual viewpoint content according to the specified image format based on the plurality of obtained images and the obtained viewpoint information.
generate a plurality of virtual viewpoint contents each of which corresponds to one of a plurality of image formats based on the common plurality of obtained images and the obtained viewpoint information,

wherein the plurality of image formats is image formats whose numbers of virtual viewpoints specified by the viewpoint information used for generation of the virtual viewpoint contents are different from one another.


Claim 14 of Instant Application
Claim 14 of ‘646
An information processing method comprising:
An information processing method comprising:
receiving an input for specifying an image format from a plurality of image formats;

obtaining viewpoint information for specifying a position of a virtual viewpoint and a view direction from the virtual viewpoint;
obtaining viewpoint information for specifying a position of a virtual viewpoint and a view direction from the virtual viewpoint;
obtain a plurality of images based on image capturing by a plurality of imaging devices; and
obtaining a plurality of images based on image capturing by a plurality of imaging devices;
generating a virtual viewpoint content according to the specified image format based on the plurality of obtained images and the obtained viewpoint information.
generating a plurality of virtual viewpoint contents each of which corresponds to one of a plurality of image formats based on the common plurality of obtained images and the obtained viewpoint information,

wherein the plurality of image formats is image formats whose numbers of virtual viewpoints specified by the viewpoint information used for generation of the virtual viewpoint contents are different from one another.


Claim 17 of Instant Application
Claim 17 of ‘646
A non-transitory computer readable storage medium storing a program for causing a computer to function as an information processing system comprising:
A non-transitory computer readable storage medium storing a program for causing a computer to function as an information processing system comprising:
one or more memories storing instructions;
one or more memories storing instructions;
one or more processors executing the instructions to:
one or more processors executing the instructions to:
receive an input for specifying an image format from a plurality of image formats;

obtain viewpoint information for specifying a position of a virtual viewpoint and a view direction from the virtual viewpoint;
obtain viewpoint information for specifying a position of a virtual viewpoint and a view direction from the virtual viewpoint;
obtain a plurality of images based on image capturing by a plurality of imaging devices; and
obtain a plurality of images based on image capturing by a plurality of imaging devices;
generate a virtual viewpoint content according to the specified image format based on the plurality of obtained images and the obtained viewpoint information.
generate a plurality of virtual viewpoint contents each of which corresponds to one of a plurality of image formats based on the common plurality of obtained images and the obtained viewpoint information,

wherein the plurality of image formats is image formats whose numbers of virtual viewpoints specified by the viewpoint information used for generation of the virtual viewpoint contents are different from one another.


	But claims 1, 14, 17 of ‘646 do not claim the limitation(s) of the instant application as bolded on the left side of the tables above.

	However, Kotani teaches:
receiving an input for specifying an image format from a plurality of image formats (e.g. [0033]: items that can be changed in the camera setting menu include specifying an aperture value, a camera shutter speed, a virtual camera viewpoint, an output image format, and an image data format; [0036]: the format of image data generated by the multi-lens digital camera is determined on the basis of an output image format and an image data format; four types of output image formats, 2D image, stereo image, multi-parallax image, and RAW image, are selectable); and
generating a virtual viewpoint content according to the specified image format (e.g. [0042]: the image processing 209 generates image data according to the virtual camera viewpoint information, the output image format, and the image data format, using image data of a plurality of images photographed by the image capture devices 102; [0045]: then, the plurality of images photographed by the plurality of camera units are reconfigured in accordance with the distance map, and therefore a virtual viewpoint image can be generated).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of ‘646 to specify an image format, in the same conventional manner as taught by Kotani as both deal with the generation of virtual viewpoints. The motivation to combine the two would be that it would allow the user to selectively determine an image format for the virtual viewpoint to be outputted in.
	
Further, correspondence of the following dependent claims of the instant application can be made as follows:
claim(s) 5 to claim(s) 5 of ‘646; 
claim(s) 10 to claim(s) 10 of ‘646; and
claim(s) 15 to claim(s) 15 of ‘646.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 25 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

In regards to claim 25, claim 25 recites “wherein the plurality of image formats is image formats”. This limitation does not seem to add additional information as the plurality of image formats are viewed as image formats. As such, claim 25 fails to particularly point out and distinctly claim the subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, 14-15, 17-22, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotani (US 2011/0102596 A1).

In regards to claim 1, Kotani teaches an information processing system comprising: 
one or more memories storing instructions (e.g. [0080]: software (program) for implementing the functions … is supplied to a system or an apparatus via a network or various storage media, and a computer (or a CPU, an MPU, or the like) of the system or apparatus reads and executes the program, thereby performing the image processes on image data acquired from a digital camera); and 
one or more processors (e.g. as above, [0080]: computer (or a CPU, an MPU, or the like) of the system or apparatus) executing the instructions to: 
receive an input for specifying an image format from a plurality of image formats (e.g. [0033]: items that can be changed in the camera setting menu include specifying an aperture value, a camera shutter speed, a virtual camera viewpoint, an output image format, and an image data format; [0036]: the format of image data generated by the multi-lens digital camera is determined on the basis of an output image format and an image data format; four types of output image formats, 2D image, stereo image, multi-parallax image, and RAW image, are selectable); 
obtain viewpoint information for specifying a position of a virtual viewpoint and a view direction from the virtual viewpoint (e.g. as above, [0033]: items that can be changed in the camera setting menu include specifying an aperture value, a camera shutter speed, a virtual camera viewpoint, an output image format, and an image data format; [0035]: virtual camera viewpoint information includes information about the position, posture, angle of view, and photographing distance of the virtual camera);
 obtain a plurality of images based on image capturing by a plurality of imaging devices (e.g. [0041]: the multi-lens digital camera of this embodiment starts a photographing operation. In the multi-lens digital camera according to this embodiment, since the plurality of image capture devices 102 need to be synchronously driven, the driving is controlled using a camera unit synchronization circuit 207); and 
generate a virtual viewpoint content according to the specified image format based on the plurality of obtained images and the obtained viewpoint information (e.g. [0042]: the image processing 209 generates image data according to the virtual camera viewpoint information, the output image format, and the image data format, using image data of a plurality of images photographed by the image capture devices 102; [0045]: then, the plurality of images photographed by the plurality of camera units are reconfigured in accordance with the distance map, and therefore a virtual viewpoint image can be generated).

In regards to method claim 14 and medium claim 17, claim(s) 14, 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 14, 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
	
In regards to claim 10, Kotani teaches a system, wherein 
virtual viewpoint contents in accordance with a first image format among the plurality of image formats are generated by compositing a first number of images corresponding to a first number of virtual viewpoints different in at least one of a position and a view direction (e.g. as above, [0036]: four types of output image formats, 2D image, stereo image, multi-parallax image, and RAW image, are selectable; [0042]: the image processing 209 generates image data according to the virtual camera viewpoint information, the output image format, and the image data format, using image data of a plurality of images photographed by the image capture devices 102; [0045]: therefore a virtual viewpoint image can be generated; Examiner’s note: first image format may be 2D image), 
virtual viewpoint contents in accordance with a second image format among the plurality of image formats are generated by compositing a second number of images corresponding to a second number of virtual viewpoints different in at least one of a position and a view direction (e.g. as above, [0036],[0042],[0045]; Examiner’s note: second image format may be stereo image or multi-parallax image), and 
the first number and the second number are different (e.g. as above, [0036],[0042],[0045]; Examiner’s note: as multiple images are needed to generate a virtual view, in the case of a stereo or multi-parallax image where multiple viewpoints are generated for each format, it can be viewed that a first number corresponding to a 2D image would be different than a second number corresponding to a stereo image or multi-parallax image).

In regards to method claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 10. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 10.

In regards to claim 18, Kotani teaches a system, wherein 
in a case where a first image format is specified, a virtual viewpoint content according to the first image format is generated based on a common plurality of obtained images and the obtained viewpoint information (e.g. as above, [0033]: items that can be changed in the camera setting menu include specifying an aperture value, a camera shutter speed, a virtual camera viewpoint, an output image format, and an image data format; [0036]: four types of output image formats, 2D image, stereo image, multi-parallax image, and RAW image, are selectable; [0042]: the image processing 209 generates image data according to the virtual camera viewpoint information, the output image format, and the image data format, using image data of a plurality of images photographed by the image capture devices 102; [0045]: therefore a virtual viewpoint image can be generated; Examiner’s note: first image format may be 2D image), and
in a case where a second image format is specified, a virtual viewpoint content according to the second image format is generated based on the common plurality of obtained images and the obtained viewpoint information (e.g. as above, [0033],[0036],[0042],[0045]; Examiner’s note: second image format may be stereo image or multi-parallax image).

In regards to claim 19, Kotani teaches a system, wherein 
the one or more processors execute the instructions further to: in a case where a specific image format is specified, generate, based on the obtained viewpoint information, another virtual viewpoint whose position is different from the position of the virtual viewpoint (e.g. as above, [0033]: items that can be changed in the camera setting menu include specifying an aperture value, a camera shutter speed, a virtual camera viewpoint, an output image format, and an image data format; [0036]: four types of output image formats, 2D image, stereo image, multi-parallax image, and RAW image, are selectable; [0042]: the image processing 209 generates image data according to the virtual camera viewpoint information, the output image format, and the image data format, using image data of a plurality of images photographed by the image capture devices 102; [0045]: therefore virtual viewpoint image can be generated; Examiner’s note: specified image format may be a stereo image which would comprise two virtual viewpoints from two directions for right and left eyes), and 
a virtual viewpoint content according to the specific image format is generated based on the plurality of obtained images, the virtual viewpoint specified from the obtained viewpoint information, and the generated another virtual viewpoint (e.g. as above, [0033],[0036],[0042],[0045]; also [0036]: stereo image is right-eye viewpoint image data and left-eye viewpoint image data representing a binocular parallax image viewed at the virtual camera viewpoint; as illustrated in Fig.6, two virtual cameras (a right-eye virtual camera and a left-eye virtual camera) are set in accordance with a binocular parallax (of, for example, 6 cm) with respect to the virtual camera viewpoint, and video viewed from each of the two cameras is output as image data).

In regards to claim 20, Kotani teaches a system, wherein 
the one or more processors execute the instructions further to: in a case where a specific image format is specified, generate, based on the obtained viewpoint information, another virtual viewpoint whose view direction is different from the view direction of the virtual viewpoint (e.g. as above, [0033]: items that can be changed in the camera setting menu include specifying an aperture value, a camera shutter speed, a virtual camera viewpoint, an output image format, and an image data format; [0036]: four types of output image formats, 2D image, stereo image, multi-parallax image, and RAW image, are selectable; [0042]: the image processing 209 generates image data according to the virtual camera viewpoint information, the output image format, and the image data format, using image data of a plurality of images photographed by the image capture devices 102; [0045]: therefore virtual viewpoint image can be generated; Examiner’s note: specified image format may be a stereo image which would comprise two virtual viewpoints from two directions for right and left eyes), and 
a virtual viewpoint content according to the specific image format is generated based on the plurality of obtained images, the virtual viewpoint specified from the obtained viewpoint information, and the generated another virtual viewpoint (e.g. as above, [0033],[0036],[0042],[0045]; also [0036]: stereo image is right-eye viewpoint image data and left-eye viewpoint image data representing a binocular parallax image viewed at the virtual camera viewpoint; as illustrated in Fig.6, two virtual cameras (a right-eye virtual camera and a left-eye virtual camera) are set in accordance with a binocular parallax (of, for example, 6 cm) with respect to the virtual camera viewpoint, and video viewed from each of the two cameras is output as image data). 

In regards to claim 21, Kotani teaches a system, wherein
the one or more processors execute the instructions further to: in a case where a specific image format is specified, generate, based on the obtained viewpoint information, another virtual viewpoint whose position is different from the position of the virtual viewpoint and whose view direction is different from the view direction of the virtual viewpoint (e.g. as above, [0033]: items that can be changed in the camera setting menu include specifying an aperture value, a camera shutter speed, a virtual camera viewpoint, an output image format, and an image data format; [0036]: four types of output image formats, 2D image, stereo image, multi-parallax image, and RAW image, are selectable; [0042]: the image processing 209 generates image data according to the virtual camera viewpoint information, the output image format, and the image data format, using image data of a plurality of images photographed by the image capture devices 102; [0045]: therefore virtual viewpoint image can be generated; Examiner’s note: specified image format may be a stereo image which would comprise two virtual viewpoints from two directions for right and left eyes), and 
a virtual viewpoint content according to the specific image format is generated based on the plurality of obtained images, the virtual viewpoint specified from the obtained viewpoint information, and the generated another virtual viewpoint (e.g. as above, [0033],[0036],[0042],[0045]; also [0036]: stereo image is right-eye viewpoint image data and left-eye viewpoint image data representing a binocular parallax image viewed at the virtual camera viewpoint; as illustrated in Fig.6, two virtual cameras (a right-eye virtual camera and a left-eye virtual camera) are set in accordance with a binocular parallax (of, for example, 6 cm) with respect to the virtual camera viewpoint, and video viewed from each of the two cameras is output as image data).

In regards to claim 22, Kotani teaches a system, wherein the specific image format is a 3D image format for a stereoscopic view based on both-eye disparity (e.g. as above, [0033],[0036],[0042],[0045]; also [0036]: stereo image is right-eye viewpoint image data and left-eye viewpoint image data representing a binocular parallax image viewed at the virtual camera viewpoint; as illustrated in Fig.6, two virtual cameras (a right-eye virtual camera and a left-eye virtual camera) are set in accordance with a binocular parallax (of, for example, 6 cm) with respect to the virtual camera viewpoint, and video viewed from each of the two cameras is output as image data).

In regards to claim 25, Kotani teaches a system, wherein the plurality of image formats is image formats (e.g. as above, [0033]: items that can be changed in the camera setting menu include specifying an aperture value, a camera shutter speed, a virtual camera viewpoint, an output image format, and an image data format; [0036]: the format of image data generated by the multi-lens digital camera is determined on the basis of an output image format and an image data format; four types of output image formats, 2D image, stereo image, multi-parallax image, and RAW image, are selectable). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotani as applied to claim 1 above, and further in view of Yerli (US 2018/0288393 A1).

In regards to claim 5, Kotani teaches the system to claim 1, but does not explicitly teach the system, wherein two or more virtual viewpoint contents are generated in parallel.

However, Yerli teaches a system, wherein two or more virtual viewpoint contents are generated in parallel (e.g. [0029]: the plurality of media streams may capture different real and/or computer-generated virtual scenes, which may be combined or further composited in real-time with computer-generated objects to generate a final enhanced output stream; [0032]: receive a plurality of viewing orientations, each associated with one of the plurality of output devices; generate a plurality of output streams, each reflecting the respective viewing position and orientation; the captured scene may be provided to a plurality of output devices; Examiner’s note: as plurality of media streams are processed in real-time, to generate the plurality of output streams for the output devices, this suggests that processing/generating of the output streams are done in parallel as to supply the output devices in real-time).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings/combination of Kotani to output to multiple devices, in the same conventional manner as taught by Yerli as both deal with displaying views of a scene. The motivation to combine the two would be that it would allow output to multiple devices.
	
In regards to claim 6, the combination of Kotani and Yerli teaches a system, wherein the one or more processors execute the instructions further to: 
output each of the plurality of generated virtual viewpoint contents to different one of output destinations (e.g. Yerli as above, [0032]: receive a plurality of viewing orientations, each associated with one of the plurality of output devices; generate a plurality of output streams, each reflecting the respective viewing position and orientation; the captured scene may be provided to a plurality of output devices).

In regards to claim 12, Kotani teaches a system, comprising: 
a plurality of virtual viewpoint contents according to the plurality of image formats is generated (e.g. as above, [0036]: four types of output image formats, 2D image, stereo image, multi-parallax image, and RAW image, are selectable; [0042]: the image processing 209 generates image data according to the virtual camera viewpoint information, the output image format, and the image data format, using image data of a plurality of images photographed by the image capture devices 102; [0045]: therefore a virtual viewpoint image can be generated); and
the plurality of image formats are image formats whose numbers of virtual viewpoints used for generation of the virtual viewpoint content are different from one another (e.g. as above, [0036],[0042],[0045]; Examiner’s note: as multiple images are needed to generate a virtual view, in the case of a stereo or multi-parallax image where multiple viewpoints are generated for each format, it can be viewed that a first number corresponding to a 2D image would be different than a second number corresponding to a stereo image or multi-parallax image),
but does not explicitly teach the system, comprising:
a plurality of image generation apparatuses, wherein the one or more processors execute the instructions further to: provide the plurality of acquired obtained images to each of the plurality of image generation apparatuses, and
wherein the plurality of virtual viewpoint contents is generated by the plurality of image generation apparatuses.

However, Yerli teaches a system, comprising: 
a plurality of image generation apparatuses, wherein the one or more processors execute the instructions further to: provide the plurality of acquired obtained images to each of the plurality of image generation apparatuses (e.g. [0083]: each of the individual VR clients may receive the plurality of data streams from the plurality of cameras or camera sensors of the camera array of camera device 101; each individual VR client may have logic that, using its own viewing position and orientation (6 degrees of freedom) may be configured to extract, decompress and interpolate the media data according to the viewing position and orientation to generate the output stream), and
wherein the plurality of virtual viewpoint contents is generated by the plurality of image generation apparatuses (e.g. as above, [0083]: each individual VR client may … generate the output stream).

In addition, the same rationale/motivation of claim 5 is used for claim 12.

In regards to claim 13, the combination of Kotani and Yerli teaches a system, wherein 
the one or more processors execute the instructions further to: 
obtain instruction information for specifying a number of the plurality of virtual viewpoint contents to be generated (e.g. Yerli as above, [0083]: each of the individual VR clients may receive the plurality of data streams from the plurality of cameras or camera sensors of the camera array of camera device 101; each individual VR client may have logic that, using its own viewing position and orientation (6 degrees of freedom) may be configured to extract, decompress and interpolate the media data according to the viewing position and orientation to generate the output stream; Examiner’s note: it may be viewed that there would be instruction to send the data stream to a number of devices which correspond to the number of contents to generate); and 
store the plurality of obtained images in each of a plurality of databases in accordance with the number specified by the obtained instruction information (e.g. Yerli as above, [0083]; Examiner’s note: each device (viewed both as database/apparatus) would each store the image stream which would then be used/provided for processing), and 
the plurality of images is provided from the plurality of databases to the plurality of image generation apparatuses (e.g. Yerli as above, [0083]; Examiner’s note: each device (viewed both as database/apparatus) would each store the image stream which would then be used/provided for processing).

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotani as applied to claim 19-20 above, and further in view of Jain et al. (WO 96/31047).

In regards to claim 23, Kotani teaches the system of claim 19, but does not explicitly teach the system, wherein the specific image format is a 3D panorama image format for stereoscopically viewing a panorama image based on a both-eye disparity.

However, Jain teaches a system, wherein the specific image format is a 3D panorama image format for stereoscopically viewing a panorama image based on a both-eye disparity (e.g. Section 2.4, p.24-25: any requested view may be panoramic, or at any aspect ratio, in presentation; any and all views can be rendered stereoscopically, as desired; Examiners’ note: this suggests that a view may be panoramic as well as stereoscopic).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings/combination of Kotani to generate panoramic images, in the same conventional manner as taught by Jain as both deal with generating virtual viewpoints. The motivation to combine the two would be that it would allow the generation of an additional image format, a panoramic image.

In regards to claim 24, Kotani teaches the system of claim 20, but does not explicitly teach the system, wherein the specific image format is a panorama image format.

However, Jain teaches a system, wherein the specific image format is a panorama image format (e.g. as above, Section 2.4, p.24-25: any requested view may be panoramic, or at any aspect ratio, in presentation).

In addition, the same rationale/motivation of claim 23 is used for claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2616                                                                                                                                                                                         /KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611